Abatement Order filed September 25, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00498-CR
                                ____________

                           MARK SOLIZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1392000

                            ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. This court is unaware
whether appellant is entitled to appointment of counsel. The clerk’s record and the
reporter’s record have been filed. Accordingly, we enter the following order.

      We ORDER the judge of the 230th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel. The judge shall appoint appellate
counsel for appellant, if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the
clerk of this court on or before October 27, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court.



                                      PER CURIAM